Citation Nr: 0716357	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-03 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected diabetes mellitus 
and hypertension.   
 
2.  Entitlement to an increase in a 40 percent rating for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1986 to February 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and April 2004 RO rating 
decisions.  The March 2002 RO decision denied an increase in 
a 20 percent rating for diabetes mellitus.  In December 2003, 
the veteran testified at a Board videoconference hearing.  In 
May 2004, the Board remanded this appeal for further 
development.  

A November 2004 RO decision increased the rating for the 
veteran's service-connected diabetes mellitus to 40 percent, 
effective December 26, 2001.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The April 2004 RO decision denied service connection for 
sleep apnea, to include as secondary to service-connected 
diabetes mellitus.  In September 2006, the veteran testified 
at a Travel Board hearing at the RO.  

The issue of entitlement to service connection for sleep 
apnea, to include as secondary to service-connected diabetes 
mellitus and hypertension is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

The veteran's diabetes is manifested by no more than the need 
for insulin, a restricted diet, and regulation of activities.  

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent rating for 
diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a May 2004 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  The veteran was advised about how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations in a 
March 2006 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records; post-service private and 
VA treatment records, including examination reports; lay 
statements; and medical articles submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical records; post-service private and VA treatment 
records, including examination reports; lay statements; 
medical articles submitted by the veteran; and hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Pursuant to Diagnostic Code 7913, a 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119.  

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913, Note (1).  The Board notes that 
the veteran currently receives separate compensable 
evaluations for neuropathy of the extremities, and symptoms 
related to those disabilities cannot be considered in 
evaluating his level of disability due to diabetes.  
38 C.F.R. § 4.14 (2006) (the evaluation of the same 
manifestation under different diagnoses are to be avoided).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Thus, the Board will discuss the evidence in reverse 
chronological order, starting with the most recent. 

The July 2006 VA diabetes mellitus examination report noted 
that the veteran reported that his blood sugars demonstrated 
moderate control with readings in the 170 to 240 range.  He 
stated that he was on current medication consisting of 
Metformin and multi-dose insulin requiring four shots per 
day.  The veteran indicated that he had not been hospitalized 
in the past twelve months for ketoacidosis or hypoglycemia.  
It was noted that as to diet activity and restrictions, he 
stated that he was on 1800 calorie diet without any specific 
dietary restrictions.  He reported that he was not limited 
from a general activity standpoint as to activity 
restrictions, but that he was limited with strenuous 
activities or with activities in the heat due to episodes of 
hypoglycemia, which would usually resolve over a few minutes 
with the ingestion of glucose tablets.  The veteran indicated 
that he had required five glucose tablets in the past year 
for that reason.  

The examiner reported that the veteran was a large obese male 
in no acute distress.  The examiner noted that the veteran's 
blood pressure was 135/79, that he weighed 257 pounds, and 
that his pulse was 82.  It was noted that the veteran's 
neurological examination was unchanged from an examination 
performed in June 2006.  The examiner commented that the 
claims file was reviewed and that it confirmed the history of 
hypoglycemia per complaints to a private physician as well as 
to his primary care physician at a VA facility.  It was also 
reported that there was a note dated in 2004 from Dr B. 
Wilson, a VA physician, regarding the veteran's strenuous 
activity restrictions that was reviewed as well.  

The impression was type II diabetes, currently managed with 
both oral agents as well as multi-injection insulin.  The 
examiner commented that he personally contacted Dr. Wilson in 
the primary care clinic who in turn reviewed the veteran's 
medical records.  It was noted that Dr. Wilson had not 
documented any episodes of hypoglycemia himself, but that he 
acknowledged the historical features of the condition given 
by the veteran.  Dr. Wilson stated that the veteran was not 
limited with general activities in his medical opinion, but 
that he was restricted regarding strenuous activities.  It 
was reported that the veteran was not on any specific diet 
restrictions other than a regular diabetic diet by his own 
history as well as the history given by Dr. Wilson.  The 
examiner remarked that it would be his medical opinion that 
the veteran was restricted from strenuous activities due to 
episodes of hypoglycemia, but that he was not restricted from 
a general activity standpoint based on history, claims file 
review, and personal discussions with his primary care 
provider, Dr. Wilson.  

A June 2006 VA neurological examination report noted that the 
veteran's current blood sugars demonstrated moderate control 
with readings in the 170 to 240 range on current medications 
consisting of Metformin and multi-dose insulin (four shots 
per day).  It was reported that the veteran had not been 
hospitalized in the past twelve months for ketoacidosis or 
hypoglycemia and that he was on an 1800 calorie diet without 
any specific dietary restrictions.  The veteran reported that 
he had no specific activity restrictions regarding his 
diabetes and that, in the past, his blood sugars had dropped 
down with associated symptoms with readings in the 70 range 
when he over exerted himself.  He noted that his physician at 
a VA medical center asked that he not participate in heavy 
exertional activities for that reason.  It was reported that 
the veteran denied any general activity restrictions at work 
or home regarding his diabetes and that he denied any 
emergency room visits for hypoglycemia in the past.  The 
impression was type II diabetes mellitus with diffuse 
peripheral polyneuropathy involving both upper and lower 
extremities as well as evidence of mild carpal tunnel 
syndrome.  

Other recent private and VA treatment records show treatment 
for multiple disorders including diabetes mellitus.  A 
November 2004 VA treatment entry noted that the veteran was 
seen regarding his dietary restrictions.  It was reported 
that he was encouraged to check his glucose when he felt 
symptoms of hypoglycemia, and that he should seek treatment 
if below 70.  A September 2004 entry noted that the veteran's 
insulin was increased.  

A June 2004 VA diabetes mellitus examination report noted 
that the veteran took regular insulin each morning and each 
evening and that he continued to take Meformin twice daily.  
The veteran reported that his fasting sugars at home were in 
the 215 range.  He stated that he had gained ten pounds over 
the past six months and that he was also seeing a private 
physician and receiving testosterone injections.  The veteran 
indicated that he had not been hospitalized and that he did 
not have any physical restrictions due to diabetes.  He 
stated that he had only lost one or two days in the past six 
months due to his diabetes.  The diagnosis was diabetes 
mellitus, type II.  

Other prior private and VA treatment records also showed 
treatment for disorders including diabetes mellitus.  

A January 2004 VA physician statement (from Dr. B. Wilson) 
indicated that the veteran needed to avoid strenuous physical 
exertion due to fluctuating blood sugars.  

A November 2003 VA diabetes mellitus examination report noted 
that the veteran was currently on insulin in the morning and 
in the evening, as well as Metformin, twice daily, with a 
diabetic diet.  It was reported that the veteran had not been 
hospitalized over the past year with diabetes and that he had 
not had physical restrictions placed on him to assist with 
diabetic control.  The veteran reported that as far as he 
knew, he did not have heart disease, peripherovascular 
disease, or kidney disease.  It was noted that he had been 
hypertensive since 1988 and was on medication.  The final 
diagnoses were type II diabetes and essential hypertension 
unrelated to diabetes.  

An August 2003 VA treatment entry noted that the veteran's 
blood sugars varied from 150 to 250.  The assessment included 
diabetes likely out of control.  The veteran also underwent a 
prior diabetes mellitus examination in March 2002.  

Upon consideration of the evidence in light of the rating 
criteria, the evidence as a whole shows that the veteran's 
diabetes mellitus is indicative of no more than the need for 
insulin, a restricted diet, and regulation of activities; 
thus, no more than a 40 percent rating is warranted under 
Diagnostic Code 7913.  For example, the most recent July 2006 
VA diabetes mellitus examination report indicated that the 
veteran was taking multi-dose insulin a day, that he was on a 
regular diabetic diet, and that he was restricted from 
strenuous activities due to episodes of hypoglycemia, but not 
from a general activity standpoint.  A January 2004 VA 
physician statement (from Dr. Wilson) noted that the veteran 
needed to avoid strenuous activities due to fluctuating blood 
sugars.  

The evidence fails to indicate that the veteran has episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, as required for a 60 
percent rating under Diagnostic Code 7913.  There is no 
recent evidence of record indicating that the veteran 
requires one or two hospitalizations per year or twice a 
month visits to a diabetic care provider solely for his 
diabetes mellitus.  For example, the July 2006 VA diabetes 
mellitus examination report specifically indicated that the 
veteran had not been hospitalized in the past twelve months 
for ketoacidosis or hypoglycemia.  Also, the June 2004 and 
November 2003 VA diabetes mellitus examination reports both 
noted that the veteran had not been hospitalized over the 
past year for his diabetes.  

Additionally, while the veteran does report hypoglycemia on 
occasion, which in the past year required that he take 
glucose pills 5 times, such has not required him to be 
hospitalized or see his health care provider twice monthly.  
In this regard, the 2006 VA examiner noted that he contacted 
the veteran's primary care physician who indicated that 
hypoglycemic episodes were not documented but that the 
veteran has reported a history of such.  Thus, although the 
veteran does receive frequent treatment for diabetes mellitus 
and experiences some brief episodes of hypoglycemia, there is 
simply no evidence that he requires twice a month visits or 
hospitalization for treatment of his service-connected 
diabetes mellitus.  

As the preponderance of the evidence is against the claim for 
an increased rating for diabetes mellitus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinkski, 1 Vet. App. 49 
(1990).  


ORDER

An increased rating for diabetes mellitus is denied.  


REMAND

The other issue on appeal is entitlement to service 
connection for sleep apnea, to include as secondary to 
service-connected diabetes mellitus and hypertension.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The Board notes that service-connection was initially denied 
for sleep apnea, to include as secondary to service-connected 
diabetes mellitus.  However, in an April 2006 statement and 
at the September 2006 Board hearing, the veteran alleged that 
his service-connected hypertension also affected his sleep 
apnea.  

The veteran's service medical records do not show treatment 
for sleep apnea or any sleep disorders.  Such records do show 
treatment for diabetes mellitus and hypertension. 

Post-service private and VA treatment records show treatment 
for sleep apnea.  

A March 2004 statement from A. H. Redding, M.D., noted that 
he had followed the veteran since January 2004 for diabetes 
mellitus, hypertension, and mixed hyperlipidemia.  Dr. 
Redding stated that the veteran also carried a diagnosis of 
obstructive sleep apnea that required a CPAP machine.  Dr. 
Redding indicated that the veteran should use the CPAP 
machine because improving his obstructive sleep apnea would 
improve his diabetes control and hypertension control.  

The veteran was afforded a VA respiratory examination in 
March 2004.  The impression was obstructive sleep apnea.  The 
examiner commented that there was no known effect of diabetes 
that would cause sleep apnea.  The examiner stated that the 
two were seen in association with each other due to the fact 
that obesity was a cause of both.  There is no indication 
that the VA examiner reviewed the veteran's claim folder in 
providing such opinion.  Moreover, the veteran now claims 
hypertension is related to his sleep apnea.  Thus, the Board 
finds that a medical opinion is required.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
        
        
Accordingly, the issue is REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for sleep apnea or sleep problems since 
March 2006.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, relevant VA 
treatment records since March 2006 should 
be obtained.  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his claimed sleep apnea, to 
include as secondary to service-connected 
diabetes mellitus and hypertension.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
claims file, examination of the veteran, 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as likely as not (50 percent 
or greater probability) that the veteran's 
sleep apnea is etiologically related to 
his period of service.  The examiner 
should also specifically opine as to 
whether the veteran's service-connected 
diabetes mellitus and/or hypertension 
caused or aggravated (permanently worsened 
beyond the natural progression) the 
veteran's sleep apnea, and if so, the 
extent to which it is aggravated.  

3.  Thereafter, review the veteran's claim 
for service connection for sleep apnea, to 
include as secondary to service-connected 
diabetes mellitus and hypertension.  If 
the claim is denied, issue a supplemental 
statement of the case to the veteran and 
his representative, and provide an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


